SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State of incorporation or organization) (I.R.S. Employer Identification No.) 9500 W. 49th Street, Suite D-106 Wheat Ridge, CO 80033 (866) 432-2726 (Address of principal executive offices) (Zip Code) Name of each exchange on which each Title of each class to be so registered: class is to be registered: Common Stock, $.001 Par Value If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following o. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box.x Securities Act registration statement file number to which this form relates:333-166714 Securities to be registered pursuant to Section 12(g) of the Act:Common Stock, $.001 Par Value ITEM 1.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED DC Brands International, Inc. (the “Registrant”) hereby incorporates by reference the description of its Common Stock to be registered hereunder contained under the heading “Description of Securities” in Registrant’s Registration Statement on FormS-1 (File No.333-166714), as originally filed with the Securities and Exchange Commission (the “Commission”) on May 10, 2010, as amended (the “Registration Statement”). ITEM 2. EXHIBITS A.
